IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                    _-j       f *";'


STATE OF WASHINGTON,                        ;
                                            I      DIVISION ONE                      No. 73617-5-1/2



the CrR 3.6 motion." State v. Powell. 181 Wash. App. 716, 723, 326 P.3d 859

review denied, 181 Wash. 2d 1011 (2014). Because the hearing was conducted on

stipulated facts, the trial court did not err by not entering findings of fact. In any

event, findings of fact were ultimately entered by the trial court on November 10,

2015, after Kingma's appellate brief was filed. Kingma has not asserted any

further basis for appellate relief.

       Affirmed.




We concur:



 zP^fV\A^x\J